—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered August 13, 1996, which, inter alia, granted defendants’ motions to dismiss the complaint for lack of personal jurisdiction, unanimously affirmed, with costs.
Jurisdiction under CPLR 302 (a) (1) was properly found lacking in the absence of any evidentiary facts suggesting that the subject transactions had any contacts with New York other than that plaintiff importer is a New York corporation with a New York principal place of business (see, McGowan v Smith, 52 NY2d 268, 271-272). It is undisputed that delivery of the allegedly defective merchandise was made to plaintiffs agent in California after inspection and acceptance of the goods in Switzerland. Nor does the record support plaintiff’s claim that defendants are the alter egos of a nonparty against whom plaintiff has obtained an arbitration award for the same transactions at issue herein. Jurisdiction cannot be based on the purported forum selection clause reflected in the letters of credit, which refers only to the bank’s understanding of a term of the separate, independent, and undocumented commercial agreement sued on herein (see, First Commercial Bank v Gotham Originals, 64 NY2d 287, 294-295). We have considered plaintiffs remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Mazzarelli and Andrias, JJ.